DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1-15 objected to because of the following informalities:  As a suggestion and to conform more with examples of proper multiple claim dependency (please refer to MPEP 608.01 (n)), the use of “characterized in that” would be better represented as “further comprising” or “in which” if the situation allows.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khanna [20070089417].
With respect to claim 1, Khana discloses: A premixing method for premixing fuel with air prior to combustion of a fuel-air mixture, comprising: a) producing a rich fuel-air mixture having a fuel-air ratio above an ignitable fuel-air ratio [Within the catalytic reformer 16, a first portion of the compressed air enters the pre-combustion mixing regions 25 and mixes with fuel injected by the fuel injectors 22 to create a rich fuel-air mixture.]; b) supplying air to the rich fuel-air mixture to obtain an ignitable fuel-air mixture [a second portion of the compressed air enters the catalytic reformer 16 via the plurality of compressed air inlets 21 and is delivered through the plurality of tubes 36 included within the catalytic reformer 16.]; and c) swirling of the ignitable fuel-air mixture obtained in step a) or b) [The compressed air is swirled with fuel via an axial swirler 23 in the pilot flow path 12. The angular momentum of the swirl causes a vortex flow with a low-pressure region 24 along a centerline of the pilot flow path 12.] [paragraph 0016].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna [20070089417], further in view of Kawaguchi [4173118].
With respect to claim 2, Khanna discloses the invention as substantially claimed, however does not disclose the step of creating a lean mixture as further claimed.
Kawaguchi makes up for these deficiencies by teaching: 
{cl. 2} The premixing method according to claim 1, characterized in that step b) comprises: b1) producing a lean fuel-air mixture having a fuel-air ratio below an ignitable fuel-air ratio, wherein air is supplied to the rich fuel-air mixture by supplying the lean fuel-air mixture to the rich fuel-air mixture so as to obtain the ignitable fuel-air mixture [col 2, line 17-40, col 4, line 67-col 5, line 18]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Khanna with the teachings of Kamaguchi because Kamaguchi provides a means utilizing a lean mixture of fuel and air in order to complete combustion of unburnt fuels.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/19/2021